ORDER
This matter having been presented to the Court on the petition of the Office of Attorney Ethics for the immediate temporary suspension from practice of RICHARD I. WOOD of TRENTON, who was admitted to the bar of this State in 1964, and on the cross-motion of respondent to be placed on disability inactive status;
And RICHARD I. WOOD having been ordered to show cause why he should not be temporarily suspended from practice;
And good cause appearing;
It is ORDERED that RICHARD I. WOOD is hereby suspended from the practice of law until further Order of the Court, effective immediately; and it is further
ORDERED that within sixty days respondent shall submit to a physical examination by a Florida physician selected by the Office of Attorney Ethics; and it is further
ORDERED that following said examination, the Office of Attorney Ethics shall file with the Court copies of the report and comments of the Office of Attorney Ethics on the report and respondent’s fitness to practice law; and it is further
ORDERED that if the Office of Attorney Ethics agrees with respondent that he should be placed on disability inactive status, the Court shall be so informed and respondent shall be placed on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD I. WOOD, pursuant to Rule 1:21-6 shall be restrained from disbursement *367except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that RICHARD I. WOOD be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.